Title: From Thomas Jefferson to Willink & Van Staphorst, 22 February 1789
From: Jefferson, Thomas
To: Willink & Van Staphorst



Gentlemen
Paris Feb. 22. 1789.

I have just received your joint letter of the 16th. inst. to me, and have perused that of the same date to the Board of Treasury which you were so kind as to inclose for my perusal. I shall immediately forward it to them. You therein state the balance in your hands to be 123,674 florins, to which will be added the nett produce of 103. bonds engaged tho’ not yet delivered, and you say there will then be a deficiency of about 100,000 florins for the June interest: from this an implication arises that you consider this  balance as a deposit for the June interest, and propose again to postpone the article of 60,000 florins, appropriated in the estimate we left you, to a particular purpose, as of the last year. But I must observe to you that this article is of a nature not to admit such postponement. The situations it is intended to relieve are too cruel to be suffered. That estimate was under the eyes of Congress when they approved the loan which was to fulfill it’s views. The order of appropriation is as much established by their will as the sums appropriated; and priority in order gives priority of right. That article stands among those which should have been furnished in 1788. I said nothing when I found you were postponing it to the interest of February 1789. But I did not expect it would be again proposed to postpone it to that of June; and were I to be silent now, it might afterwards be postponed to that of next February, and so on without end. Besides my informations from Congress which do not leave me at liberty to let this object lose it’s turn, besides the pressing cries of humanity which urge it’s right, another motive is superadded. I have asked, and hope to receive permission to go to America in the ensuing spring, and do not expect to return till the fall. Were I to leave Europe without setting this business in motion, it would be suspended till my return, which no consideration will permit. As I expect then to sail about the middle of April, I must draw on you in the course of the month of March for these 60,000 florins, and I hope the same motives will urge you to honour the draft which will oblige me to make it.Besides this, the article of the medals stand before that of either the February or June interest: and as my departure would render it necessary that these also should be finished, and their execution requires time, I have been obliged to enter into contracts with the several workmen, who are already well advanced in their work, and will finish it by the middle of April. They will soon become entitled to partial paiments, so that I must immediately begin these draughts on you, and make the whole of them between this and the middle of April. With respect to the appropriation for the foreign officers, I have no orders. I presume they will be sent to you. Should your two houses concur in sentiments on the subjects of this letter, I shall hope to receive your joint answer as usual: should they differ in opinion, I must ask your answers separately. I have the honour to be with the greatest esteem, gentlemen, your most obedient humble servant,

Th: Jefferson

 